Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 1 of 10




                      EXHIBIT C
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 2 of 10




                                                                                            14th January 2021




  Dear Sirs,

  Re: Spanish into English Certified Translation

  Language Reach Limited is a UK-registered professional translation and interpreting
  company and a fully qualified registered member of The Association of Translation
  Companies (Member No. 2018ATCR1238). We hereby confirm that we have
  translated the enclosed document(s) from Spanish into English.

  As a responsible translation agency we only employ certified linguists to work with
  us. We are satisfied with the linguistic accuracy and hereby confirm that the English
  written translation of the Spanish document(s) represents its fair and accurate
  linguistic message as intended in the original file(s).

  We hereby confirm that this is a true and correct translation and certify the linguistic
  accuracy.

  For more information, please contact Language Reach Limited on +44 (0) 208 677
  3775.

  Yours sincerely,




  Maria Bello
  Senior Project Manager
                                                                                                         14/01/2021
        Registered in England & Wales 07635166 Tel: +44 (0) 208 677 3775 Email: info@languagereach.com
                           Address: Unit F11B, Parkhall Business Centre, London, SE21 8EN
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 3 of 10



    (Emblem)
    NICOLÁS MADURO MOROS
    PRESIDENT OF THE
    BOLIVARIAN REPUBLIC OF VENEZUELA




                                                                                     Caracas, 11th June 2020


    Your Excellency,
    Ayatollah Ali Khamenei
    Supreme Leader of the Islamic Revolution of Iran




              In the name of God, the Merciful, I address you on behalf of the people of Venezuela and of the
    Government that honours me to preside over it, to thank you from the deep soul of this Earth, the support
    that you have bravely and decisively provided to Venezuela, calling for and asserting International Law
    and leaving the “paper empires” naked.

              Your Excellency, as Leader, I come to you through the bearer of this letter, to invoke your
    intervention in order to guarantee a new urgent shipment of five million barrels of petroleum for this
    current month. The arrival of the Iranian petroleum ships has marked a historic milestone in our
    bilateral relations and firmly and decisively sealed the love of the Venezuelan people for Iran. The
    collective emotion of Venezuela when the vessels carrying the Iranian flag arrived in our jurisdictional
    waters, is indicative of a victory in the relations between sovereign States, never subjected to any
    empire.

              In the same way, I request your valuable support to finalise and fulfill the monthly and periodic
    shipment of petroleum to Venezuela for a year. And, to be able to accompany this scheme with financing
    mechanisms defined by the teams from both countries.




                                                                                                              14/01/2021
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 4 of 10



    (Emblem)
    NICOLÁS MADURO MOROS
    PRESIDENT OF THE
    BOLIVARIAN REPUBLIC OF VENEZUELA




            Your Excellency, Ayatollah, count on the people of Bolívar and Chávez, together, to continue
    paving the way for cooperation, friendship and brotherhood between our countries and to forging the
    peace that humanity longs for, today, seriously threatened by the pandemic that has impacted the world.



                    (Stamp – Bolivarian Republic of Venezuela – Office of the President)
                                          (Handwritten – Blessings)
                                            (Signature – Illegible)
                                           Nicolás Maduro Moros




                                                                                                          14/01/2021
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 5 of 10



    (Emblem)
    Bolivarian Republic of Venezuela
    Vice President of the Republic
    Dispatch

    VP-2020         000106


                                                                                       Caracas, 1st June 2020




    SADEGH KHARAZI
    Senior Adviser to the Vice President.




             I address you, with a most respectful and cordial greeting on behalf of the Venezuelan People,
    our President Nicolás Maduro Moras and my own, at the same time as I wish to express our deepest
    words of solidarity in the midst of this pandemic that has affected humanity. Likewise, we appreciate
    the backing, trust, and support that the Islamic Republic of Iran has provided to our Homeland in the
    midst of all the aggressions of U.S. imperialism and its satellite allies. The purpose of this letter is to
    express our interest and keenness in inviting you to the Bolivarian Republic of Venezuela, in order to
    consolidate relations of cooperation and friendship between both Nations.

             I now take leave and end this by thanking you highly for your attention and reiterating our
    willingness to work together for the consolidation of the principles of a multi-centric and multipolar
    world.

                    (Stamp – Bolivarian Republic of Venezuela – Executive Vice President)
                                             (Signature – Illegible)
                                            Delcy Rodriguez Gómez
                  EXECUTIVE VICE-PRESIDENT OF THE BOLIVARIAN REPUBLIC OF VENEZUELA




                                                                                                              14/01/2021
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 6 of 10



    (Emblem)
    Bolivarian Republic of Venezuela
    Vice President of the Republic
    Dispatch

    VP-2020         000101


                                                                                     Caracas, 1st June 2020



    Kazam Khavazi
    Minister of Agriculture of the Islamic Republic of Iran


             I address you, with a respectful and most cordial greeting on behalf of the Venezuelan People,
    our President Nicolás Maduro Moras and my own, at the same time that I wish to express our deepest
    words of solidarity in the midst of this pandemic that has affected humanity. Likewise, we appreciate
    the backing, trust, and support that the Islamic Republic of Iran has provided to our Homeland in the
    midst of all the aggressions of US imperialism and its satellite allies. The purpose of this letter is to
    express our interest and keenness in inviting you to the Bolivarian Republic of Venezuela, in order to
    consolidate relations of cooperation and friendship between both Nations.

             I now take leave and end this by thanking you highly for your attention and reiterating our
    willingness to work together for the consolidation of the principles of a multi-centric and multipolar
    world.



                    (Stamp – Bolivarian Republic of Venezuela – Executive Vice President)
                                             (Signature – Illegible)
                                           Delcy Rodriguez Gómez
                  EXECUTIVE VICE-PRESIDENT OF THE BOLIVARIAN REPUBLIC OF VENEZUELA




                                                                                                            14/01/2021
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 7 of 10




                                                                             14/01/2021
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 8 of 10




                                                                             14/01/2021
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 9 of 10




                                                                             14/01/2021
Case 1:19-cr-20450-RNS Document 10-3 Entered on FLSD Docket 01/21/2021 Page 10 of 10




                                                                              14/01/2021
